Citation Nr: 0313971	
Decision Date: 06/26/03    Archive Date: 06/30/03

DOCKET NO.  00-04 223A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for major depressive 
disorder and adjustment disorder with anxiety.

2.  Entitlement to service connection for arteriosclerotic 
heart disease.


REPRESENTATION

Appellant represented by:	James A. Endicott, Jr., 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K . L. Wallin, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1971 to April 
1991.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the benefits sought on appeal.


REMAND

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the VCAA became 
law and among other directives, eliminated the well-grounded 
claim requirement, expanded the duty of VA to notify the 
appellant and the representative of requisite evidence, and 
enhanced the duty to assist a claimant in developing the 
information and evidence necessary to substantiate a claim.  
Further, recent decisions by the U.S. Court of Appeals for 
Veterans Claims have mandated that VA ensure strict 
compliance with the provisions of the VCAA. Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see also Bernard v. Brown, 
4 Vet. App. 384 (1993)(Holding that when the Board addresses 
in its decision a question that has not been addressed by the 
RO, it must consider whether the appellant has been given 
adequate notice to respond and, if not, whether he has been 
prejudiced thereby.).  

Under the VCAA, it is specifically delineated that an 
examination is necessary to make a decision on a claim, if 
the evidence of record contains the following: (1) competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability and (2) the 
evidence indicates the disability or symptoms may be 
associated with the claimant's active military, naval, or air 
service, but (3) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d).  

In the instant case, the Board finds that an examination is 
necessary with respect to the claim of entitlement to service 
connection for major depressive disorder and adjustment 
disorder with anxiety.  The veteran's service medical records 
contain diagnoses of adjustment disorder with anxious mood, 
adjustment disorder with depressed mood, and adjustment 
disorder with mixed features.  Upon separation examination in 
August 1990, the veteran's psychiatric examination was 
normal.  Post-service, the veteran has been diagnosed with 
anxiety, major depressive disorder, and adjustment disorder 
with anxiety.  However, the claims folders do not contain 
sufficient medical evidence to make a decision on the merits. 
Id.  A nexus opinion has not been obtained with respect to 
the current psychiatric diagnoses and that which was 
diagnosed during the veteran's active duty service.

An examination is also necessary with respect to the claim of 
entitlement to service connection for arteriosclerotic heart 
disease.  The veteran's service medical records contain 
complaints of chest pain and shortness of breath.  No 
diagnoses of heart disease were made.  Upon separation 
examination in August 1990, the veteran reported shortness of 
breath in 1989, chest pain in 1990, and no heart trouble.  
The corresponding Report of Medical Examination found the 
veteran's heart to be normal.  

The first diagnosis of heart disease was post-service in 
1994.  Private medical records contain diagnoses of coronary 
artery disease, arteriosclerotic heart disease, hypertension, 
and hyperlipidemia.  Upon VA examination in January 1997, the 
examiner noted that an extensive review of the veteran's 
medical records revealed no heart problems in service.  The 
veteran was diagnosed with arteriosclerotic heart disease and 
mild anginal symptoms.  

In a March 1997 opinion, Dr. A.A. opined the veteran might 
have had a significant artery occlusion many years before 
1994 and that "it [was] possible that the chest pain he 
experienced at the time of his military service was related 
to significant coronary artery disease."  However, in an 
April 2001 letter, Dr. A.A. opined that after an extensive 
review of the veteran's medical records, "it is highly 
likely that the [veteran] had coronary artery disease prior 
to 1990."  

While there is competent evidence that the veteran currently 
has heart disease, and there is some suggestion that symptoms 
of chest pain and shortness of breath noted in service may be 
associated with the veteran's active duty service, the Board 
is of the opinion that a cardiac examination with complete 
review of the evidence presently before the Board is 
necessary to make a decision in this matter.  See 38 U.S.C.A. 
§ 5103A(d).  

Finally, during the pendency of this appeal, the United 
States Court of Appeals for the Federal Circuit has recently 
invalidated provisions of 38 C.F.R. § 19.9(a)(2) and 
(a)(2)(ii).  These provisions allowed the Board to develop 
evidence and take action to correct a missing or defective 
VCAA duty to notify letter as required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).  The Board 
no longer has authority to decide claims based on new 
evidence that it develops or obtains without securing a 
waiver.  Likewise, the Board can no longer attempt to cure 
VCAA deficiencies.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir. May 1, 2003).  Thus, for the sake of judicial 
economy, a remand is necessary in order to obtain the 
necessary nexus opinions and so the RO may notify the veteran 
of the applicable provisions of the VCAA, including what 
evidence is needed to support his claims, what evidence VA 
will develop, and what evidence the veteran must furnish.  

Because of the reasons listed above and the court decision in 
Disabled American Veterans, supra, a remand in this case is 
required.  Accordingly, this case is REMANDED for the 
following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West Supp. 2002) are fully complied with 
and satisfied.  See also 38 C.F.R. 
§ 3.159 (2002).  Particularly, the RO 
must notify the veteran of the applicable 
provisions of VCAA, including what 
evidence is needed to support the claims, 
what evidence VA will develop, and what 
evidence the veteran must furnish. See 
Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002) ("Both the statute, 38 
U.S.C.A. § 5103(a), and the regulation, 
38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which 
evidence, if any, will be obtained by the 
claimant and which evidence, if any, will 
be retrieved by the Secretary.").  
 
2.  The RO is instructed to make 
arrangements with the appropriate VA 
medical facilities for the veteran to be 
afforded the following examinations: 
Psychiatric and Cardiology.  Send the 
claims folders to the examiners for 
review.  The examiners must acknowledge 
receipt and review of the claims folder 
in any report generated as a result of 
this remand.  A complete rationale for 
any opinions expressed must be provided. 

a.  Psychiatric Examination: The 
examiner is specifically asked to 
provide an opinion as to whether the 
veteran's major depressive disorder 
and adjustment disorder with anxiety 
are related to the veteran's period 
of active duty service.  The 
examiner is asked to make specific 
reference to the veteran's service 
medical records, which contain 
diagnoses of adjustment disorder 
with anxious mood, adjustment 
disorder with depressed mood, and 
adjustment disorder with mixed 
features.  

b.  Cardiology Examination:  The 
examiner is asked to provide an 
opinion as to whether complaints of 
chest pain and shortness of breath 
noted during the veteran's period of 
active duty service are early 
manifestations of arteriosclerotic 
heart disease.  If so, the examiner 
is asked to state whether any 
currently diagnosed arteriosclerotic 
heart disease is as least likely as 
not related to the veteran's period 
of active duty service.

3.  Thereafter, the RO should 
readjudicate the veteran's claims of 
entitlement to service connection for 
major depressive disorder and adjustment 
disorder with anxiety and 
arteriosclerotic heart disease.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable 
laws and regulations considered pertinent 
to the issues currently on appeal.  The 
veteran should be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The RO and the appellant are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the appellate courts.  It has 
been held that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Courts are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).

The Board takes this opportunity to advise the appellant that 
the conduct of the efforts as directed in this remand, as 
well as any other development directed by the RO, is 
necessary for a comprehensive and correct adjudication of his 
claims.  38 C.F.R. § 3.655(b).  The appellant's cooperation 
in the RO's efforts is both critical and appreciated.  
However, the appellant is further advised that his failure to 
report for any scheduled examinations without good cause may 
result in the claim being considered on the evidence now of 
record or denied.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	Vito A. Clementi
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

